Case: 2:21-cv-00728-MHW-CMV Doc #: 19 Filed: 08/23/21 Page: 1 of 1 PAGEID #: 247

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

Guardians for the Animals of Ohio,

Plaintiff, Case No. 2:21-cv-728
V. Judge Michael H. Watson
Franklin County Animal Care Magistrate Judge Vascura

and Control, et al.,
Defendants.

ORDER

 

On August 2, 2021, Magistrate Judge Vascura issued a Report and
Recommendation (“R&R”) recommending the Court dismiss without prejudice
Plaintiff's claims against “John Doe 1-3” for failure to timely effect service of
process. R&R, ECF No. 18. The R&R notified the parties of their right to object
to the same and that a failure to timely object would amount to a waiver of the
right to receive a de novo review by the Undersigned and a right to appeal the
decision of the Undersigned adopting the R&R. The deadline for objecting has
passed, and no objections were filed. Accordingly, the Court ADOPTS the R&R
and DISMISSES WITHOUT PREJUDICE Plaintiff's claims against the

defendants listed as “John Doe 1-3.”

IT IS SO ORDERED. hi hubel NEL

MICHAEL H. WATSON, JUDGE
UNITED STATES DISTRICT COURT
